DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 12 August 2020. Claim(s) 1-12 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 26 August 2020 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
(A) At line 1: Outer shroud is suggested to be ---An outer shroud---. Appropriate correction is required.

Claim(s) 3 is/are objected to because of the following informalities:  
----. Appropriate correction is required.

Claim(s) 2-11 is/are objected to because of the following informalities:  
(A) At line 1: “Outer shroud” is suggested to be ---The outer shroud---. Appropriate correction is required.

Claim(s) 12 is/are objected to because of the following informalities:  
(A) At line 1: “Dual flow turbine engine” is suggested to be ---A dual flow turbine engine----. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(A)	Regarding Claim 9:
Claim 9 recites the limitations "the pad" and “the ledge” in 3.  There is insufficient antecedent basis for these limitations in the claim. Therefore, the claim is 

(B)	Regarding Claim 12:
Claim 12 recites the limitations "the second contact elements" in last line.  There is insufficient antecedent basis for these limitations in the claim. Therefore, the claim is unclear as to whether or not applicant(s) is/are further limiting a claim limitation or introducing a new claim limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7,506, 499 to Fert et al. (hereinafter “FERT”).

(A) Regarding Claim 1:

Outer shroud (Figs. 1-2) of an intermediate casing for a dual flow turbine engine for an aircraft, the shroud comprising:
- a downstream annular part provided with a shroud opening (13) passing radially through the shroud and opening up axially downstream from the shroud, the downstream part comprising a downstream annular shroud edge (see annotated Fig. 2 below, wherein the edge is considered the flange part that is axially spaced from element 28 and forms the surface 19), of which a radially internal surface delimits a hollow annular zone open radially inwards (see below the rear surface 19 into which the step 18 of the flange connector element 14 is positioned), the downstream annular edge being interrupted by the shroud opening (13) so as to have two circumferential end surfaces facing each other (see Fig. 2 wherein the curved surfaces face each other at the rear element 19) and delimiting a housing space between them for a radially outer end of an arm (Fig. 1 and 9) that will pass radially through a fan flow of the turbine engine;
- a connecting element (14), preferably formed by a perforated connection plate (i.e. plate formed with one or more holes), fixed on the downstream annular part of the shroud and arranged radially inwards from the shroud, the element also being designed to be fixed to said arm and forming two circumferential ends fixed to the two circumferential end surfaces of the downstream annular shroud edge, so as to define two junction zones respectively (Fig. 3); and
characterized in that that the shroud also comprises an air sealing and fire resistance device (15), associated with each junction zone.
NOTE ON PRIOR ART INTERPRETATION:
	The seal of FERT (15) is considered air sealing and fire-resistance device because it seals between the casings through which the ancillaries extend. 

    PNG
    media_image1.png
    447
    735
    media_image1.png
    Greyscale


	
	(B) Regarding claim 12:
		FERT further discloses:
Dual flow turbine engine for an aircraft, comprising an intermediate casing outer shroud (Figs. 1-2) according to 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2,716,563 to Seneschall teaches a seal for preventing gas leakage between casing parts. US 2007/0084216 to Mazeaud et al. teaches shroud connections at a radial ancillary support arm.  US 7,661,272 to Gagneux et al. teaches fire resistance is important consideration at the radial ancillary support arm and connections of the support arm to the shrouds. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 3-8 and 10-11 depend from claim 2. 

Claim(s) 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
(A) Regarding Claim(s) 2:
Claim(s) 2 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation the air sealing and fire resistance part comprising “a second contact element projecting from the first contact element and extending circumferentially beyond the circumferential end surface of the junction zone…bearing 

(B) Regarding Claim(s) 9:
Claim(s) 9 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation the pad and the ledge have at least one glass fibre layer extending therethrough, which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, FERT teaches a single piece seal element (15) and does not have a ledge. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745